Exhibit 10.2

TAX SHARING AGREEMENT

by and between

EXPEDIA, INC.

and

TRIPADVISOR, INC.

Dated as of

December 20, 2011



--------------------------------------------------------------------------------

TAX SHARING AGREEMENT

This TAX SHARING AGREEMENT (this “Agreement”), dated as of December 20, 2011, by
and between Expedia, Inc., a Delaware corporation (“Parent”), and TripAdvisor,
Inc., a Delaware corporation and a wholly owned subsidiary of Parent (“SpinCo”).

W I T N E S S E T H

WHEREAS, Parent and SpinCo have entered into a Separation Agreement, dated as of
December, 2011 (the “Separation Agreement”), providing for the Separation of the
Parent Group from the SpinCo Group;

WHEREAS, pursuant to the terms of the Separation Agreement, Parent will
contribute all of the Separated Assets to SpinCo and its Subsidiaries and will
cause SpinCo and its Subsidiaries to assume the Assumed Liabilities;

WHEREAS, for U.S. federal Income Tax purposes, it is intended that the
Contribution and the Spin-Off shall qualify as a tax-free transaction under
Sections 355(a) and 368(a)(1)(D) of the Code;

WHEREAS, at the close of business on the Distribution Date, the taxable year of
SpinCo shall close for U.S. federal Income Tax purposes; and

WHEREAS, the parties hereto wish to provide for the payment of Taxes and
entitlement to Refunds thereof, allocate responsibility and provide for
cooperation in connection with the filing of returns in respect of Taxes, and
provide for certain other matters relating to Taxes.

NOW, THEREFORE, in consideration of the premises and the representations,
covenants and agreements herein contained and intending to be legally bound
hereby, Parent and SpinCo hereby agree as follows:

1. Definitions. Capitalized terms used but not defined herein shall have the
respective meanings assigned to them in the Separation Agreement. For purposes
of this Agreement, the following terms shall have the meanings set forth below:

“Actually Realized” or “Actually Realizes” shall mean, for purposes of
determining the timing of the incurrence of any Spin-Off Tax Liability, Income
Tax Liability or Other Tax Liability or the realization of a Refund (or any
related Tax cost or benefit), whether by receipt or as a credit or other offset
to Taxes payable, by a Person in respect of any payment, transaction, occurrence
or event, the time at which the amount of Taxes paid (or Refund realized) by
such Person is increased above (or reduced below) the amount of Taxes that such
Person would have been required to pay (or Refund that such Person would have
realized) but for such payment, transaction, occurrence or event.

 

- 2 -



--------------------------------------------------------------------------------

“Aggregate Spin-Off Tax Liabilities” shall mean the sum of the Spin-Off Tax
Liabilities with respect to each Taxing Jurisdiction.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banking institutions located in the State of New York are authorized or
obligated by law or executive order to close.

“Carryback” shall mean the carryback of a Tax Attribute (including, without
limitation, a net operating loss, a net capital loss or a tax credit) by a
member of the SpinCo Group from a Post-Distribution Taxable Period to a
Pre-Distribution Taxable Period during which such member of the SpinCo Group was
included in a Combined Return filed for such Pre-Distribution Taxable Period.

“Cash Acquisition Merger” shall mean a merger of a newly formed Subsidiary of
SpinCo with a corporation, limited liability company, limited partnership,
general partnership or joint venture (in each case, not previously owned
directly or indirectly by SpinCo) pursuant to which SpinCo acquires such
corporation, limited liability company, limited partnership, general partnership
or joint venture solely for cash and no Equity Securities of SpinCo or any
SpinCo Subsidiary are issued, sold, redeemed or acquired, directly or
indirectly.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Combined Return” shall mean a consolidated, combined or unitary Income Tax
Return or Other Tax Return that actually includes, by election or otherwise, one
or more members of the Parent Group together with one or more members of the
SpinCo Group (including, for the avoidance of doubt, any such Income Tax Return
that is a consolidated U.S. federal Income Tax Return of the Parent Consolidated
Group).

“Contribution” shall mean those certain capital contributions to SpinCo by
Parent made in connection with the Spin-Off.

“Distribution Date” shall mean the date on which the Spin-Off is completed.

“Distribution-Related Proceeding” shall mean any Proceeding in which the IRS,
another Tax Authority or any other party asserts a position that could
reasonably be expected to adversely affect the Tax-Free Status of the Spin-Off
Transactions.

“EMA” shall mean the Employee Matters Agreement by and between Parent and SpinCo
dated as of December 20, 2011.

“Equity Securities” shall mean any stock or other securities treated as equity
for U.S. federal Income Tax purposes, options, warrants, rights, convertible
debt, or any other instrument or security that affords any Person the right,
whether conditional or otherwise, to acquire stock or to be paid an amount
determined by reference to the value of stock.

 

- 3 -



--------------------------------------------------------------------------------

“Expedia Service Provider” shall mean any “Expedia Employee” as such term is
defined in the EMA or any other provider of services to any member of the Parent
Group.

“Final Determination” shall mean the final resolution of liability for any Tax,
which resolution may be for a specific issue or adjustment or for a taxable
period, (a) by IRS Form 870 or 870-AD (or any successor forms thereto), on the
date of acceptance by or on behalf of the taxpayer, or by a comparable form
under the laws of any Taxing Jurisdiction, except that a Form 870 or 870-AD or
comparable form shall not constitute a Final Determination to the extent that it
reserves (whether by its terms or by operation of law) the right of the taxpayer
to file a claim for Refund or the right of the Tax Authority to assert a further
deficiency in respect of such issue or adjustment or for such taxable period (as
the case may be); (b) by a decision, judgment, decree, or other order by a court
of competent jurisdiction, which has become final and unappealable; (c) by a
closing agreement or accepted offer in compromise under Sections 7121 or 7122 of
the Code, or a comparable agreement under the laws of any Taxing Jurisdiction;
(d) by any allowance of a Refund or credit in respect of an overpayment of Tax,
but only after the expiration of all periods during which such Refund may be
recovered (including by way of offset) by the Taxing Jurisdiction imposing such
Tax; or (e) by any other final disposition, including by reason of the
expiration of the applicable statute of limitations or by mutual agreement of
the parties.

“IAC Tax Sharing Agreement” shall mean the Tax Sharing Agreement, dated as of
August 9, 2005, by and between IAC/InterActiveCorp, a Delaware corporation, and
Parent.

“Income Taxes” (a) shall mean (i) any U.S. federal, state, local or foreign
taxes, charges, fees, imposts, levies or other assessments that are based upon,
measured by, or calculated with respect to (A) net income or profits (including,
but not limited to, any capital gains, gross receipts, or minimum tax, and any
tax on items of tax preference, but not including sales, use, value added, real
property gains, real or personal property, transfer or similar taxes),
(B) multiple bases (including, but not limited to, corporate franchise, doing
business or occupation taxes), if one or more of the bases upon which such tax
may be based, by which it may be measured, or with respect to which it may be
calculated is described in clause (a)(i)(A) of this definition, or (C) any net
worth, franchise or similar tax, in each case together with (ii) any interest
and any penalties, fines, additions to tax or additional amounts imposed by any
Tax Authority with respect thereto and (b) shall include any transferee or
successor liability in respect of an amount described in clause (a) of this
definition.

“Income Tax Benefit” shall mean, with respect to the effect of any Carryback on
the Income Tax Liability of Parent or the Parent Group for any taxable period,
the excess of (a) the hypothetical Income Tax Liability of Parent or the Parent
Group for such taxable period, calculated as if such Carryback had not been
utilized but with all other facts unchanged over (b) the actual Income Tax
Liability of Parent or the Parent Group for such taxable period, calculated
taking into account such Carryback (and treating a Refund as a negative Income
Tax Liability, for purposes of such calculation).

 

- 4 -



--------------------------------------------------------------------------------

“Income Tax Liabilities” shall mean all liabilities for Income Taxes.

“Income Tax Return” shall mean any return, report, filing, statement,
questionnaire, declaration or other document required to be filed with a Tax
Authority in respect of Income Taxes.

“Indemnified Party” shall mean any Person seeking indemnification pursuant to
the provisions of this Agreement.

“Indemnifying Party” shall mean any party hereto from which any Indemnified
Party is seeking indemnification pursuant to the provisions of this Agreement.

“IRS” shall mean the Internal Revenue Service of the United States.

“Losses” shall mean any and all losses, liabilities, claims, damages,
obligations, payments, costs and expenses, matured or unmatured, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, known or unknown
(including, without limitation, the costs and expenses of any and all Actions,
threatened Actions, demands, assessments, judgments, settlements and compromises
relating thereto and attorneys’ fees and any and all expenses whatsoever
reasonably incurred in investigating, preparing or defending against any such
Actions or threatened Actions).

“Option” shall have the meaning ascribed to such term in the EMA.

“Other Tax Liabilities” shall mean all liabilities for Other Taxes.

“Other Tax Returns” shall mean any return, report, filing, statement,
questionnaire, declaration or other document required to be filed with a Tax
Authority in respect of Other Taxes.

“Other Taxes” shall mean any U.S. federal, state, local or foreign taxes,
charges, fees, imposts, levies or other assessments of any nature whatsoever,
and without limiting the generality of the foregoing, shall include superfund,
sales, use, ad valorem, value added, occupancy, transfer, recording,
withholding, payroll, employment, excise, occupation, premium or property taxes
(in each case, together with any related interest, penalties and additions to
tax, or additional amounts imposed by any Tax Authority thereon); provided,
however, that Other Taxes shall not include any Income Taxes.

“Parent Combined Return Taxes” shall mean any Taxes (or estimated Taxes) due or
required to be paid with respect to or required to be reported on any
consolidated U.S. federal Income Tax Return of the Parent Consolidated Group or
any other Combined Tax Return that are attributable to any member of the Parent
Group.

“Parent Consolidated Group” shall mean the affiliated group of corporations
(within the meaning of Section 1504(a) of the Code without regard to the
exclusions in Section 1504(b)(1) through (8)) of which Parent is the common
parent (and any predecessor or successor to such affiliated group).

 

- 5 -



--------------------------------------------------------------------------------

“Parent Group” shall mean (a) Parent and each Person that is a direct or
indirect Subsidiary of Parent (including any Subsidiary of Parent that is
disregarded for U.S. federal Income Tax purposes (or for purposes of any state,
local, or foreign tax law)) immediately after the Spin-Off after giving effect
to the Spin-Off Transactions, (b) any corporation (or other Person) that shall
have merged or liquidated into Parent or any such Subsidiary and (c) any
predecessor or successor to any Person otherwise described in this definition.

“Parent Separate Return” shall mean any Separate Return required to be filed by
Parent or any member of the Parent Group.

“Permitted Transaction” shall mean any transaction that satisfies the
requirements of Section 4(c).

“Person” shall mean any individual, partnership, joint venture, limited
liability company, corporation, association, joint stock company, trust,
unincorporated organization or similar entity or a governmental authority or any
department or agency or other unit thereof.

“Post-Distribution Taxable Period” shall mean a taxable period that, to the
extent it relates to a member of the SpinCo Group, begins after the Distribution
Date.

“Pre-Distribution Taxable Period” shall mean a taxable period that, to the
extent it relates to a member of the SpinCo Group, ends on or before the
Distribution Date.

“Private Letter Ruling” shall mean (a) any private letter ruling issued by the
IRS in connection with the Spin-Off Transactions or (b) any similar ruling
issued by any other Tax Authority in connection with the Spin-Off Transactions.

“Private Letter Ruling Documents” shall mean (a) any Private Letter Ruling, any
request for a Private Letter Ruling submitted to the IRS (including the request
for rulings submitted by Parent to the IRS on July 26, 2011), together with the
appendices and exhibits thereto and any supplemental filings or other materials
subsequently submitted to the IRS in connection with the Spin-Off Transactions,
or (b) any similar filings submitted to any other Tax Authority in connection
with any such request for a Private Letter Ruling.

“Proceeding” shall mean any audit or other examination, or judicial or
administrative proceeding relating to liability for, or Refunds or adjustments
with respect to, Taxes.

“Refund” shall mean any refund of Taxes, including any reduction in Tax
Liabilities by means of a credit, offset or otherwise.

“Representative” shall mean with respect to a Person, such Person’s officers,
directors, employees and other authorized agents.

 

- 6 -



--------------------------------------------------------------------------------

“Restriction Period” shall mean the period beginning on the date hereof and
ending on the twenty five (25) month anniversary of the Distribution Date.

“RSU” shall have the meaning ascribed to such term in the EMA.

“Separate Return” shall mean (a) in the case of any Tax Return required to be
filed by any member of the SpinCo Group (including any consolidated, combined or
unitary return), any such Tax Return that does not include any member of the
Parent Group and (b) in the case of any Tax Return required to be filed by any
member of the Parent Group (including any consolidated, combined or unitary
return), any such Tax Return that does not include any member of the SpinCo
Group.

“Separation Agreement” shall have the meaning set forth in the recitals of this
Agreement.

“SpinCo Adjustment” shall mean an adjustment of any item of income, gain, loss,
deduction or credit attributable to any member of the SpinCo Group (including,
in the case of any state or local consolidated, combined or unitary income or
franchise Taxes, a change in one or more apportionment factors of members of the
SpinCo Group) pursuant to a Final Determination for a Pre-Distribution Taxable
Period.

“SpinCo Business” shall mean each trade or business actively conducted (within
the meaning of Section 355(b) of the Code) by SpinCo or any member of the SpinCo
Group immediately after the Spin-Off, as set forth in the Private Letter Ruling
Documents and the Tax Opinion Documents.

“SpinCo Combined Return Taxes” shall mean any Taxes (or estimated Taxes) due or
required to be paid with respect to or required to be reported on any
consolidated U.S. federal Income Tax Return of the Parent Consolidated Group or
any other Combined Tax Return that are attributable to any member of the SpinCo
Group.

“SpinCo Consolidated Group” shall mean the affiliated group of corporations
(within the meaning of Section 1504(a) of the Code without regard to the
exclusions in Section 1504(b)(1) through (8)) of which SpinCo is the common
parent, determined immediately after the Spin-Off (and any predecessor or
successor to such affiliated group other than the Parent Consolidated Group).

“SpinCo Group” shall mean (a) SpinCo and each Person that is a direct or
indirect Subsidiary of SpinCo (including any Subsidiary of SpinCo that is
disregarded for U.S. federal Income Tax purposes (or for purposes of any state,
local, or foreign tax law)) immediately after the Spin-Off after giving effect
to the Spin-Off Transactions, (b) any corporation (or other Person) that shall
have merged or liquidated into SpinCo or any such Subsidiary and (c) any
predecessor or successor to any Person otherwise described in this definition.

“SpinCo Separate Return” shall mean any Separate Return required to be filed by
SpinCo or any member of the SpinCo Group, including, without limitation, (a) any
consolidated U.S. federal Income Tax Return of the SpinCo Consolidated Group
required to be filed with respect to a Post-Distribution Taxable Period and
(b) any consolidated U.S. federal Income Tax Return for any group of which any
member of the SpinCo Group was the common parent.

 

- 7 -



--------------------------------------------------------------------------------

“SpinCo Tax Benefit” shall mean, with respect to any Taxing Jurisdiction, any
decrease in Tax Liability (or increase in a Refund) Actually Realized with
respect to a Combined Return that is attributable to a SpinCo Adjustment.

“SpinCo Tax Liability” shall mean, with respect to any Taxing Jurisdiction, any
increase in Tax Liability (or reduction in a Refund) Actually Realized with
respect to a Combined Return that is attributable to a SpinCo Adjustment.

“Spin-Off” shall mean the distribution of TripAdvisor Common Stock and
TripAdvisor Class B Common Stock pursuant to the Reclassification.

“Spin-Off Transactions” shall mean the Contribution together with the Spin-Off.

“Spin-Off Tax Liabilities” shall mean, with respect to any Taxing Jurisdiction,
the sum of (a) any increase in Tax Liability (or reduction in a Refund) Actually
Realized as a result of any corporate-level gain or income recognized with
respect to the failure of the Spin-Off Transactions to qualify for Tax-Free
Status under the Income Tax Laws of such Taxing Jurisdiction pursuant to any
settlement, Final Determination, judgment, assessment, proposed adjustment or
otherwise, (b) interest on such amounts calculated pursuant to such Taxing
Jurisdiction’s laws regarding interest on Tax Liabilities at the highest
Underpayment Rate for corporations in such Taxing Jurisdiction from the date
such additional gain or income was recognized until full payment with respect
thereto is made pursuant to Section 3 hereof (or in the case of a reduction in a
Refund, the amount of interest that would have been received on the foregone
portion of the Refund but for the failure of the Spin-Off Transactions to
qualify for Tax-Free Status), and (c) any penalties actually paid to such Taxing
Jurisdiction that would not have been paid but for the failure of the Spin-Off
Transactions to qualify for Tax-Free Status in such Taxing Jurisdiction.

“Tax Attribute” shall mean a consolidated, combined or unitary net operating
loss, net capital loss, unused investment credit, unused foreign tax credit, or
excess charitable contribution (as such terms are used in Treasury Regulation
Sections 1.1502-79 and 1.1502-79A or comparable provisions of foreign, state or
local tax law), or a minimum tax credit or general business credit.

“Tax Authority” shall mean a governmental authority (foreign or domestic) or any
subdivision, agency, commission or authority thereof or any quasi-governmental
or private body having jurisdiction over the assessment, determination,
collection or imposition of any Tax (including, without limitation, the IRS).

“Tax Benefits” shall have the meaning set forth in Section 3(a) hereof.

 

- 8 -



--------------------------------------------------------------------------------

“Tax Counsel” shall mean tax counsel of recognized national standing that is
acceptable to Parent.

“Taxes” shall mean Income Taxes and Other Taxes.

“Tax-Free Status” shall mean the qualification of the Contribution and the
Spin-Off, taken together, (a) as a reorganization described in Sections 355(a)
and 368(a)(1)(D) of the Code, (b) as a transaction in which the stock
distributed thereby is “qualified property” for purposes of Sections 355(d),
355(e) and 361(c) of the Code, and (c) as a transaction in which Parent, SpinCo
and the shareholders of Parent recognize no income or gain for U.S. federal
Income Tax purposes pursuant to Sections 355, 361 and 1032 of the Code other
than, in the case of Parent and SpinCo, intercompany items or excess loss
accounts taken into account pursuant to the Treasury Regulations promulgated
pursuant to Section 1502 of the Code.

“Taxing Jurisdiction” shall mean the United States and every other government or
governmental unit having jurisdiction to tax Parent or SpinCo or any of their
respective Affiliates.

“Tax Liabilities” shall mean any liabilities for Taxes.

“Tax Opinion” shall mean any tax opinion issued by Tax Counsel in connection
with the Spin-Off Transactions.

“Tax Opinion Documents” shall mean the Tax Opinion and the information and
representations provided by, or on behalf of, Parent or SpinCo to Tax Counsel in
connection therewith.

“Tax-Related Losses” shall mean:

(a) the Aggregate Spin-Off Tax Liabilities,

(b) all accounting, legal and other professional fees, and court costs incurred
in connection with any settlement, Final Determination, judgment or other
determination with respect to such Aggregate Spin-Off Tax Liabilities, and

(c) all costs, expenses and damages associated with stockholder litigation or
controversies and any amount paid by Parent or SpinCo in respect of the
liability of shareholders, whether paid to shareholders or to the IRS or any
other Tax Authority payable by Parent or SpinCo or their respective Affiliates,
in each case, resulting from the failure of the Spin-Off Transactions to qualify
for Tax-Free Status.

“Tax Returns” shall mean Income Tax Returns and Other Tax Returns.

“TripAdvisor Service Provider” shall mean any “TripAdvisor Employee” as such
term is defined in the EMA or any other provider of services to any member of
the SpinCo Group.

 

- 9 -



--------------------------------------------------------------------------------

“Underpayment Rate” shall mean the annual rate of interest described in
Section 6621(c) of the Code for large corporate underpayments of Income Tax (or
similar provision of state, local, or foreign Income Tax law, as applicable), as
determined from time to time.

“Unqualified Tax Opinion” shall mean an unqualified opinion of Tax Counsel on
which Parent may rely to the effect that a transaction (a) will not disqualify
the Spin-Off Transactions from having Tax-Free Status, assuming that the
Spin-Off Transactions would have qualified for Tax-Free Status if such
transaction did not occur, and (b) will not adversely affect any of the
conclusions set forth in the Private Letter Ruling or the Tax Opinion; provided,
that any tax opinion obtained in connection with a proposed acquisition of
Equity Securities of SpinCo (or any entity treated as a successor to SpinCo)
entered into during the Restriction Period shall not qualify as an Unqualified
Tax Opinion unless such tax opinion concludes that such proposed acquisition
will not be treated as “part of a plan (or series of related transactions),”
within the meaning of Section 355(e) of the Code and the Treasury Regulations
promulgated thereunder, that includes the Spin-Off.

2. Tax Returns; Payment of Taxes.

(a) Filing of Tax Returns; Payment of Taxes.

(i) Parent Consolidated Returns; Other Combined Returns. Parent shall prepare
and file or cause to be prepared and filed (A) all consolidated U.S. federal
Income Tax Returns of the Parent Consolidated Group and (B) all other Combined
Returns. Except as provided in Section 2(a)(ii) or Section 2(a)(iii), Parent
shall pay, or cause to be paid, and shall be responsible for, any and all Taxes
due or required to be paid with respect to or required to be reported on any
such Tax Return.

(ii) SpinCo Adjustments. SpinCo shall pay, or cause to be paid, and shall be
responsible for, any SpinCo Tax Liabilities and shall be entitled to all SpinCo
Tax Benefits.

(iii) Post-Distribution Combined Returns. In the event that any Combined Return
is required to be filed pursuant to applicable law in any Taxing Jurisdiction
for any Post-Distribution Taxable Period, Parent shall pay, or cause to be paid,
and shall be responsible for, any and all Taxes due or required to be paid with
respect to or required to be reported on any such Tax Return that are Parent
Combined Return Taxes and SpinCo shall pay, or cause to be paid, and shall be
responsible for, any and all Taxes due or required to be paid with respect to or
required to be reported on any such Tax Return that are SpinCo Combined Return
Taxes.

(iv) Parent Separate Returns. Parent shall prepare and file or cause to be
prepared and filed all Parent Separate Returns. Parent shall pay, or cause to be
paid, and shall be responsible for, any and all Taxes due or required to be paid
with respect to or required to be reported on any Parent Separate Return
(including any increase in such Tax Liabilities attributable to a Final
Determination).

 

- 10 -



--------------------------------------------------------------------------------

(v) SpinCo Separate Returns. SpinCo shall prepare and file or cause to be
prepared and filed all SpinCo Separate Returns. SpinCo shall pay, or cause to be
paid, and shall be responsible for, any and all Taxes due or required to be paid
with respect to or required to be reported on any SpinCo Separate Return
(including any increase in such Tax Liabilities attributable to a Final
Determination).

(b) Preparation of Tax Returns.

(i) Parent (or its designee) shall determine the entities to be included in any
Combined Return and make or revoke any Tax elections, adopt or change any Tax
accounting methods, and determine any other position taken on or in respect of
any Tax Return required to be prepared and filed by Parent pursuant to
Section 2(a)(i) or Section 2(a)(iii). Notwithstanding the immediately preceding
sentence, any Tax Return filed by Parent pursuant to Section 2(a)(i) or
Section 2(a)(iii) shall, to the extent relating to SpinCo or the SpinCo Group,
be prepared in good faith. For the avoidance of doubt, with respect to the
consolidated U.S. federal Income Tax Return of the Parent Consolidated Group for
any taxable year that includes the Spin-Off, Parent shall determine in its sole
discretion whether to elect ratable allocation under Treasury Regulation
Section 1.1502-76. SpinCo shall, and shall cause each member of the SpinCo Group
to, take all actions necessary to give effect to such election. SpinCo shall,
and shall cause each member of the SpinCo Group to, prepare and submit at
Parent’s request (but in no event later than ninety (90) days after such
request), at SpinCo’s expense, all information that Parent shall reasonably
request, in such form as Parent shall reasonably request, including any such
information requested to enable Parent to prepare any Tax Return required to be
filed by Parent pursuant to Section 2(a)(i) or Section 2(a)(iii). Parent shall
make any such Tax Return and related workpapers available for review by SpinCo
to the extent such Tax Return relates to Taxes for which SpinCo would reasonably
be expected to be liable or with respect to which SpinCo would reasonably be
expected to have a claim. If practicable, Parent shall make any such Tax Return
available for review sufficiently in advance of the due date for filing such Tax
Return to provide SpinCo an opportunity to analyze and comment on such return.
Parent and SpinCo shall attempt in good faith to resolve any issues arising out
of the review of any such Tax Return.

(ii) Except as required by applicable law or as a result of a Final
Determination, neither Parent nor SpinCo shall (nor shall cause or permit any
members of the Parent Group or SpinCo Group, respectively, to) take any position
that is either inconsistent with the treatment of the Spin-Off Transactions as
having Tax-Free Status (or analogous status under state, local or foreign law)
or, with respect to a specific item of income, deduction, gain, loss, or credit
on any Tax Return, treat such specific item in a manner which is inconsistent
with the manner such specific item is reported on a Tax Return prepared or filed
by Parent pursuant to Section 2(a) hereof (including, without limitation, the
claiming of a deduction previously claimed on any such Tax Return).

 

- 11 -



--------------------------------------------------------------------------------

3. Indemnification for Taxes.

(a) Indemnification by Parent. From and after the Distribution Date, except as
otherwise provided in Section 3(b), Parent and each member of the Parent Group
shall jointly and severally indemnify, defend and hold harmless SpinCo and each
member of the SpinCo Group and each of their respective Representatives and
Affiliates (and the heirs, executors, successors and assigns of any of them)
from and against, without duplication, (i) all Spin-Off Tax Liabilities incurred
by any member of the Parent Group, (ii) all Tax Liabilities that any member of
the Parent Group is responsible for pursuant to Section 2, and (iii) all Tax
Liabilities, Spin-Off Tax Liabilities and Tax-Related Losses incurred by any
member of the Parent Group or SpinCo Group by reason of the breach by Parent or
any member of the Parent Group of any of Parent’s representations or covenants
hereunder or made in connection with the Private Letter Ruling or the Tax
Opinion and, in each case, any related costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses); provided, however, that
neither Parent nor any member of the Parent Group shall have any obligation to
indemnify, defend or hold harmless any Person pursuant to this Section 3(a) to
the extent that such indemnification obligation is otherwise attributable to any
breach by SpinCo or any member of the SpinCo Group of any of SpinCo’s
representations or covenants hereunder (including any representations made in
connection with the Private Letter Ruling or the Tax Opinion). If the
indemnification obligation of Parent or any member of the Parent Group under
this Section 3(a) (or the adjustment giving rise to such indemnification
obligation) results in (i) increased deductions, losses, or credits, or
(ii) decreases in income, gains or recapture of Tax credits (“Tax Benefits”) to
SpinCo or any member of the SpinCo Group, which would not, but for the
indemnification obligation (or the adjustment giving rise to such
indemnification obligation), be allowable, then SpinCo shall pay Parent the
amount by which such Tax Benefit actually reduces, in cash, the amount of Tax
that SpinCo or any member of the SpinCo Group would have been required to pay
and bear (or increases, in cash, the amount of a Refund to which SpinCo or any
member of the SpinCo Group would have been entitled) but for such
indemnification obligation (or adjustment giving rise to such indemnification
obligation). SpinCo shall pay Parent for such Tax Benefit no later than five
(5) Business Days after such Tax Benefit is Actually Realized.

(b) Indemnification by SpinCo. From and after the Distribution Date, SpinCo and
each member of the SpinCo Group shall jointly and severally indemnify, defend
and hold harmless Parent and each member of the Parent Group and each of their
respective Representatives and Affiliates (and the heirs, executors, successors
and assigns of any of them) from and against, without duplication, (i) all Tax
Liabilities (including, all SpinCo Tax Liabilities), Spin-Off Tax Liabilities
and Tax-Related Losses that SpinCo or any member of the SpinCo Group is
responsible for under Section 2 or Section 4 (including, without limitation, any
Tax Liabilities, Spin-Off Tax Liabilities or Tax-Related Losses arising with
respect to a Permitted Transaction for which SpinCo is liable pursuant to
Section 4(e)(i)), (ii) all indemnity payments required to made by any member of
the Parent Group pursuant to the IAC Tax Sharing Agreement to the extent
relating to Taxes attributable to any member of the SpinCo Group and (iii) all
Tax Liabilities, Spin-Off Tax Liabilities and Tax-Related Losses incurred by any
member of the Parent Group or SpinCo Group by reason of the breach by SpinCo or
any member of the SpinCo Group of any of SpinCo’s representations or covenants
hereunder (including any representations made in connection with the Private
Letter Ruling or the Tax Opinion (irrespective of whether Parent made the same
representation on behalf of, or with respect to SpinCo)) and, in each case, any
related costs and expenses (including, without limitation, reasonable attorneys’
fees and expenses). If the indemnification obligation of SpinCo or any member of
the SpinCo Group under this Section 3(b) (or the adjustment giving rise to such
indemnification obligation) results in a Tax Benefit to Parent or any member of
the Parent Group, which would not, but for the Tax which is the subject of the
indemnification obligation

 

- 12 -



--------------------------------------------------------------------------------

(or the adjustment giving rise to such indemnification obligation), be
allowable, then Parent shall pay SpinCo the amount by which such Tax Benefit
actually reduces, in cash, the amount of Tax that Parent or any member of the
Parent Group would have been required to pay and bear (or increases, in cash,
the amount of a Refund to which Parent or any member of the Parent Group would
have been entitled) but for such indemnification (or adjustment giving rise to
such indemnification obligation). Parent shall pay SpinCo for such Tax Benefit
no later than five (5) Business Days after such Tax Benefit is Actually
Realized.

(c) Timing of Indemnification. Any payment and indemnification made pursuant to
this Section 3 (other than a payment for any Tax Benefit, the timing of which is
provided in Sections 3(a) and 3(b) above) shall be made by the Indemnifying
Party promptly, but, in any event, no later than:

(i) in the case of an indemnification obligation with respect to any Tax
Liabilities (including any SpinCo Tax Liabilities and any Spin-Off Tax
Liabilities), the later of (A) five (5) Business Days after the Indemnified
Party notifies the Indemnifying Party and (B) five (5) Business Days prior to
the date the Indemnified Party is required to make a payment of Taxes, interest,
or penalties to the applicable Tax Authority (including a payment with respect
to an assessment of a Tax deficiency by any Taxing Jurisdiction or a payment
made in settlement of an asserted Tax deficiency) or realizes a reduced Refund;
and

(ii) in the case of any payment or indemnification of any Losses not otherwise
described in clause (i) of this Section 3(c) (including, but not limited to, any
Losses described in clause (b) or (c) of the definition of Tax-Related Losses,
attorneys’ fees and expenses and other indemnifiable Losses), the later of
(A) five (5) Business Days after the Indemnified Party notifies the Indemnifying
Party and (B) five (5) Business Days prior to the date the Indemnified Party
makes a payment thereof.

4. Spin-Off Related Matters.

(a) Representations.

(i) Private Letter Ruling and Tax Opinion Documents. SpinCo hereby represents
and warrants that (A) it has examined the Private Letter Ruling Documents and
the Tax Opinion Documents (including, without limitation, the representations to
the extent that they relate to the plans, proposals, intentions, and policies of
SpinCo, its Subsidiaries, the SpinCo Business, or the SpinCo Group) and (B) to
the extent in reference to SpinCo, its Subsidiaries, the SpinCo Business, or the
SpinCo Group, the facts presented and the representations made therein are true,
correct and complete.

(ii) Tax-Free Status. SpinCo hereby represents and warrants that it has no plan
or intention of taking any action, or failing to take any action or knows of any
circumstance, that could reasonably be expected to (A) cause the Spin-Off
Transactions not to have Tax-Free Status or (B) cause any representation or
factual statement made in this Agreement, the Separation Agreement, the Private
Letter Ruling Documents, the Tax Opinion Documents or any of the Ancillary
Agreements to be untrue.

 

- 13 -



--------------------------------------------------------------------------------

(iii) Plan or Series of Related Transactions. SpinCo hereby represents and
warrants that during the two-year period ending on the Distribution Date, there
was no “agreement, understanding, arrangement, substantial negotiations or
discussions” (as such terms are defined in Treasury Regulation
Section 1.355-7(h)) by any one or more officers or directors of any member of
the SpinCo Group or by any other person or persons with the implicit or explicit
permission of one or more of such officers or directors regarding an acquisition
of all or a significant portion of the Equity Securities of SpinCo (and any
predecessor); provided, that no representation or warranty is made by SpinCo
regarding any “agreement, understanding, arrangement, substantial negotiations
or discussions” (as such terms are defined in Treasury Regulation
Section 1.355-7(h)) by any one or more officers or directors of Parent.

(b) Covenants.

(i) Actions Consistent with Representations and Covenants. Neither Parent nor
SpinCo shall take any action or permit any member of the Parent Group or the
SpinCo Group, respectively, to take any action, or shall fail to take any action
or permit any member of the Parent Group or the SpinCo Group, respectively, to
fail to take any action, where such action or failure to act would be
inconsistent with or cause to be untrue any material information, covenant or
representation in this Agreement, the Separation Agreement, the Private Letter
Ruling Documents, the Tax Opinion Documents or any of the Ancillary Agreements.

(ii) Preservation of Tax-Free Status; SpinCo Business. SpinCo shall not (A) take
any action (including, but not limited to, any cessation, transfer or
disposition of all or any portion of any SpinCo Business, payment of
extraordinary dividends and acquisitions or issuances of stock) or permit any
member of the SpinCo Group to take any such action, and SpinCo shall not fail to
take any such action or permit any member of the SpinCo Group to fail to take
any such action, in each case, unless such action or failure to act could not
reasonably be expected to cause the Spin-Off Transactions to fail to have
Tax-Free Status or could not require Parent or SpinCo to reflect a liability or
reserve for Taxes with respect to the Spin-Off Transactions in its financial
statements, and (B) until the first day after the Restriction Period, engage in
any transaction (including, without limitation, any cessation, transfer or
disposition of all or any portion of any SpinCo Business) that could reasonably
be expected to result in it or any member of the SpinCo Group ceasing to be a
company engaged in any SpinCo Business.

(iii) Sales, Issuances and Redemptions of Equity Securities. Until the first day
after the Restriction Period, none of SpinCo or any member of the SpinCo Group
shall, or shall agree to, sell or otherwise issue to any Person, or redeem or
otherwise acquire from any Person, any Equity Securities of SpinCo or any member
of the SpinCo Group; provided, however, that (A) the adoption by SpinCo of a
shareholder rights plan shall not constitute a sale or issuance of such Equity
Securities, (B) SpinCo and the members of the SpinCo Group may repurchase such
Equity Securities to the extent that such repurchases meet the requirements of
Section 4.05(1)(b) of Revenue Procedure 96-30, (C) SpinCo may issue such Equity
Securities to the extent such issuances satisfy Safe Harbor VIII (relating to
acquisitions in connection with a person’s performance of services) or Safe
Harbor IX (relating to acquisitions by a retirement plan of an employer) of
Treasury Regulation Section 1.355-7(d), and (D) members of the SpinCo Group
other than SpinCo may issue or sell Equity Securities to other members of the
SpinCo Group, and may redeem or purchase Equity Securities from other members of
the SpinCo group, in each case, to the extent not inconsistent with the Tax-Free
Status of the Spin-Off Transactions.

 

- 14 -



--------------------------------------------------------------------------------

(iv) Tender Offers; Other Business Combination Transactions. Until the first day
after the Restriction Period, none of SpinCo or any member of the SpinCo Group
shall (A) solicit any Person to make a tender offer for, or otherwise acquire or
sell, the Equity Securities of SpinCo, (B) participate in or support any
unsolicited tender offer for, or other acquisition, issuance or disposition of,
the Equity Securities of SpinCo or (C) approve or otherwise permit any proposed
business combination or any transaction which, in the case of clauses (A),
(B) or (C), individually or in the aggregate, together with any transaction
occurring within the four-year period beginning on the date which is two years
before the Distribution Date and any other transaction which is part of a plan
or series of related transactions (within the meaning of Section 355(e) of the
Code) that includes the Spin-Off, could result in one or more Persons acquiring
(except for acquisitions that otherwise satisfy Safe Harbor VIII (relating to
acquisitions in connection with a person’s performance of services) or Safe
Harbor IX (relating to acquisitions by a retirement plan of an employer) of
Treasury Regulation Section 1.355-7(d)) directly or indirectly stock
representing a 40% or greater interest, by vote or value, in SpinCo (or any
successor thereto). In addition, none of SpinCo or any member of the SpinCo
Group shall at any time, whether before or subsequent to the expiration of the
Restriction Period, engage in any action described in clauses (A), (B) or (C) of
the preceding sentence if it is pursuant to an arrangement negotiated (in whole
or in part) prior to the first anniversary of the Spin-Off, even if at the time
of the Spin-Off or thereafter such action is subject to various conditions.

(v) Dispositions of Assets. Until the first day after the Restriction Period,
none of SpinCo or any member of the SpinCo Group shall sell, transfer, or
otherwise dispose of or agree to sell, transfer or otherwise dispose of assets
(including, for such purpose, any shares of capital stock of a Subsidiary and
any transaction treated for tax purposes as a sale, transfer or disposition)
that, in the aggregate, constitute more than 30% of the consolidated gross
assets of SpinCo or the SpinCo Group. The foregoing sentence shall not apply to
(A) sales, transfers, or dispositions of assets in the ordinary course of
business, (B) any cash paid to acquire assets from an unrelated Person in an
arm’s-length transaction, (C) any assets transferred to a Person that is
disregarded as an entity separate from the transferor for U.S. federal Income
Tax purposes or (D) any mandatory or optional repayment (or pre-payment) of any
indebtedness of SpinCo or any member of the SpinCo Group. The percentages of
gross assets or consolidated gross assets of SpinCo or the SpinCo Group, as the
case may be, sold, transferred, or otherwise disposed of, shall be based on the
fair market value of the gross assets of SpinCo and the members of the SpinCo
Group as of the Distribution Date. For purposes of this Section 4(b)(v), a
merger of SpinCo or one of its Subsidiaries with and into any Person shall
constitute a disposition of all of the assets of SpinCo or such Subsidiary.

(vi) Liquidations, Mergers, Reorganizations. Until the first day after the
Restriction Period, neither SpinCo nor any of its Subsidiaries shall, or shall
agree to, voluntarily dissolve or liquidate (including by converting into an
entity that is treated as a “disregarded entity” or partnership for U.S. federal
Income Tax purposes) or engage in any transaction involving a merger (except for
a Cash Acquisition Merger), consolidation or other reorganization; provided,
that, mergers of direct or indirect wholly-owned Subsidiaries of SpinCo solely
with and into SpinCo or with other direct or indirect wholly-owned Subsidiaries
of SpinCo, and liquidations of SpinCo’s subsidiaries are not subject to this
Section 4(b)(vi) to the extent not inconsistent with the Tax-Free Status of the
Spin-Off Transactions.

 

- 15 -



--------------------------------------------------------------------------------

(c) Permitted Transactions.

Notwithstanding the restrictions otherwise imposed by Sections 4(b)(iii) through
4(b)(vi), during the Restriction Period, SpinCo may (i) issue, sell, redeem or
otherwise acquire (or cause a member of the SpinCo Group to issue, sell, redeem
or otherwise acquire) Equity Securities of SpinCo or any member of the SpinCo
Group in a transaction that would otherwise breach the covenant set forth in
Section 4(b)(iii), (ii) approve, participate in, support or otherwise permit a
proposed business combination or transaction that would otherwise breach the
covenant set forth in Section 4(b)(iv), (iii) sell or otherwise dispose of the
assets of SpinCo or any member of the SpinCo Group in a transaction that would
otherwise breach the covenant set forth in Section 4(b)(v), or (iv) merge SpinCo
or any member of the SpinCo Group with another entity without regard to which
party is the surviving entity in a transaction that would otherwise breach the
covenant set forth in Section 4(b)(vi), if and only if such transaction would
not violate Section 4(b)(i) or Section 4(b)(ii) and prior to entering into any
agreement contemplating a transaction described in clauses (i), (ii), (iii) or
(iv), and prior to consummating any such transaction, SpinCo shall request that
Parent obtain a private letter ruling (or, if applicable, a supplemental private
letter ruling) from the IRS and/or any other applicable Tax Authority in
accordance with Section 4(d)(ii) of this Agreement to the effect that such
transaction will not affect the Tax-Free Status of the Spin-Off Transactions and
Parent shall have received such private letter ruling, in form and substance
satisfactory to Parent in its sole and absolute discretion, exercised in good
faith; provided, that to the extent (A) such private letter ruling cannot be
obtained from the IRS under Rev. Proc. 2011-3, 2011-1 I.R.B. 111 (as amended
from time to time) (or from any other applicable Tax Authority under any
analogous procedure of such Tax Authority) or (B) Parent determines in its sole
and absolute discretion not to seek to obtain such private letter ruling, in
lieu of such private letter ruling (1) SpinCo shall obtain Parent’s written
consent (which may be withheld at Parent’s sole discretion) or (2) SpinCo shall
provide Parent with an Unqualified Tax Opinion, in form and substance
satisfactory to Parent in its sole and absolute discretion, exercised in good
faith (and in determining whether an opinion is satisfactory, Parent may
consider, among other factors, the appropriateness of any underlying assumptions
and management’s representations if used as a basis for the opinion).

(d) Private Letter Rulings and Restrictions on SpinCo.

(i) Private Letter Ruling at Parent’s Request. Parent shall have the right to
obtain a private letter ruling from the IRS and/or any other applicable Tax
Authority (or, if applicable, a supplemental private letter ruling) in its sole
discretion, exercised in good faith. If Parent determines to obtain any such
private letter ruling, SpinCo shall (and shall cause each member of the SpinCo
Group to) cooperate with Parent and take any and all actions reasonably
requested by Parent in connection with obtaining such private letter ruling
(including, without limitation, by making any representation or covenant or
providing any materials or information requested by any Tax Authority; provided,
that SpinCo shall not be required to make (or cause any member of the SpinCo
Group to make) any representation or covenant that is inconsistent with
historical facts or as to future matters or events over which it has no
control).

 

- 16 -



--------------------------------------------------------------------------------

In connection with obtaining a private letter ruling pursuant to this
Section 4(d)(i), (A) Parent shall, to the extent practicable, consult with
SpinCo reasonably in advance of taking any material action in connection
therewith; (B) Parent shall (1) reasonably in advance of the submission of any
documents relating to such private letter ruling, provide SpinCo with a draft
copy thereof, (2) reasonably consider SpinCo’s comments on such draft copy, and
(3) provide SpinCo with a final copy; and (C) Parent shall provide SpinCo with
notice reasonably in advance of, and SpinCo shall have the right to attend and
participate in, any formally scheduled meetings with any Tax Authority (subject
to the approval of the Tax Authority) that relate to such private letter ruling.

(ii) Private Letter Rulings at SpinCo’s Request. Parent agrees that at the
reasonable request of SpinCo pursuant to Section 4(c), Parent shall (and shall
cause each member of the Parent Group to) cooperate with SpinCo and use its
reasonable best efforts to seek to obtain, as expeditiously as possible, a
private letter ruling from the IRS and/or any other applicable Tax Authority
(or, if applicable, a supplemental private letter ruling) for the purpose of
confirming compliance on the part of SpinCo or any member of the SpinCo Group
with its obligations under Section 4(b) of this Agreement; provided, however,
that in no event shall Parent be required to file any request for a private
letter ruling under this Section 4(d)(ii) unless SpinCo represents that (A) it
has read the request for such private letter ruling and any materials,
appendices and exhibits submitted or filed therewith, and (B) all information
and representations, if any, relating to any member of the SpinCo Group,
contained in the related private letter ruling documents are true, correct and
complete in all material respects. SpinCo shall reimburse Parent for all
reasonable costs and expenses incurred by the Parent Group in obtaining a
private letter ruling requested by SpinCo within ten (10) Business Days after
receiving an invoice from Parent therefor. SpinCo hereby agrees that Parent
shall have sole and exclusive control over the process of obtaining any private
letter ruling, and that only Parent shall apply for any private letter ruling.
In connection with obtaining a private letter ruling pursuant to this
Section 4(d)(ii), (A) Parent shall, to the extent practicable, consult with
SpinCo reasonably in advance of taking any material action in connection
therewith; (B) Parent shall (1) reasonably in advance of the submission of any
related private letter ruling documents, provide SpinCo with a draft copy
thereof, (2) reasonably consider SpinCo’s comments on such draft copy, and
(3) provide SpinCo with a final copy; and (C) Parent shall provide SpinCo with
notice reasonably in advance of, and SpinCo shall have the right to attend and
participate in, any formally scheduled meetings with any Tax Authority (subject
to the approval of the Tax Authority) that relate to such private letter ruling.

(iii) Prohibition on SpinCo. SpinCo hereby agrees that, except to the extent
permitted by Section 4(d)(ii), neither it nor any member of the SpinCo Group
shall seek any guidance from the IRS or any other Tax Authority (whether
written, verbal or otherwise) concerning the Spin-Off Transactions (or the
impact of any transaction on the Spin-Off Transactions).

 

- 17 -



--------------------------------------------------------------------------------

(e) Liability of SpinCo for Undertaking Certain Actions. Notwithstanding
anything in this Agreement to the contrary, SpinCo and each member of the SpinCo
Group shall be responsible for any and all Tax-Related Losses that are
attributable to, or result from:

(i) any act or failure to act by SpinCo or any member of the SpinCo Group, which
action or failure to act breaches any of the covenants described in
Section 4(b)(i) through 4(b)(vi) of this Agreement (determined without regard to
the exceptions or provisos set forth in such provisions or in Section 4(c), so
that SpinCo and each member of the SpinCo Group shall be responsible for any and
all Tax-Related Losses even if such Tax-Related Losses are attributable to or
result from any act or failure to act pursuant to an exception or proviso
described in Section 4(b)(i) through 4(b)(vi) or in Section 4(c)), expressly
including, for this purpose, any Permitted Transaction and any act or failure to
act that breaches Section 4(b)(i) or 4(b)(ii), regardless of whether such act or
failure to act is permitted by Section 4(b)(iii) through 4(b)(vi);

(ii) any acquisition of Equity Securities of SpinCo or any member of the SpinCo
Group by any Person or Persons (including, without limitation, as a result of an
issuance of SpinCo Equity Securities or a merger of another entity with and into
SpinCo or any member of the SpinCo Group) or any acquisition of assets of SpinCo
or any member of the SpinCo Group (including, without limitation, as a result of
a merger) by any Person or Persons; and

(iii) any breach by SpinCo or any member of the SpinCo Group of a representation
or covenant made in this Agreement, the Separation Agreement, the Ancillary
Agreement, any Private Letter Ruling Documents or any Tax Opinion Documents.

(f) Cooperation.

(i) Without limiting the prohibition set forth in Section 4(d)(iii), until the
first day after the Restriction Period, SpinCo shall furnish Parent with a copy
of any private letter ruling request that any member of the SpinCo Group may
file with the IRS or any other Tax Authority and any opinion received that in
any respect relates to, or otherwise reasonably could be expected to have any
effect on, the Tax-Free Status of the Spin-Off Transactions.

(ii) Parent shall reasonably cooperate with SpinCo in connection with any
request by SpinCo for an Unqualified Tax Opinion pursuant to Section 4(c).

(iii) Until the first day after the Restriction Period, SpinCo will provide
adequate advance notice to Parent in accordance with the terms of
Section 4(f)(iv) of any action described in Sections 4(b)(i) through 4(b)(vi)
within a period of time sufficient to enable Parent to seek injunctive relief
pursuant to Section 4(g) in a court of competent jurisdiction.

(iv) Each notice required by Section 4(f)(iii) shall set forth the terms and
conditions of any such proposed transaction, including, without limitation,
(A) the nature of any related action proposed to be taken by the board of
directors of SpinCo, (B) the approximate number of Equity Securities (and their
voting and economic rights) of SpinCo or any member of the SpinCo Group (if any)
proposed to be sold or otherwise issued, (C) the approximate value of SpinCo’s
assets (or assets of any member of the SpinCo Group) proposed to be transferred,
and (D) the proposed timetable for such transaction, all with sufficient
particularity to enable Parent to seek such injunctive relief. Promptly, but in
any event within thirty (30) days, after Parent receives such written notice
from SpinCo, Parent shall notify SpinCo in writing of Parent’s decision to seek
injunctive relief pursuant to Section 4(g).

 

- 18 -



--------------------------------------------------------------------------------

(v) From and after the Distribution Date until the first day after the
Restriction Period, neither SpinCo nor any member of the SpinCo Group shall take
(or refrain from taking) any action to the extent that such action or inaction
would have caused a representation given by SpinCo in connection with the
Private Letter Ruling and/or the Tax Opinion to have been untrue as of the
relevant representation date, had SpinCo or any member of the SpinCo Group
intended to take (or refrain from taking) such action on the relevant
representation date.

(g) Enforcement. The parties hereto acknowledge that irreparable harm would
occur in the event that any of the provisions of this Section 4 were not
performed in accordance with their specific terms or were otherwise breached.
The parties hereto agree that, in order to preserve the Tax-Free Status of the
Spin-Off Transactions, injunctive relief is appropriate to prevent any violation
of the foregoing covenants; provided, however, that injunctive relief shall not
be the exclusive legal or equitable remedy for any such violation.

5. Refunds. Parent shall be entitled to all Refunds in respect of Taxes paid
with respect to any Tax Return for which Parent or any member of the Parent
Group is responsible pursuant to Section 2, except to the extent such Refunds
are solely attributable to SpinCo Tax Benefits. SpinCo shall be entitled to all
Refunds in respect of Taxes paid with respect to any Tax Return for which SpinCo
or any member of the SpinCo Group is responsible pursuant to Section 2 or which
are solely attributable to SpinCo Tax Benefits. Notwithstanding the foregoing,
in the event a party obtains a Refund of Taxes for which it was indemnified by
another party, the indemnifying party shall be entitled to such Refund. For the
absence of doubt, a party entitled to a Refund pursuant to this Section 5 shall
also be entitled to (and the party receiving such Refund shall pay over to such
other party) any interest thereon received from the applicable Tax Authority,
or, in the case of any Combined Return, the amount of any interest thereon that
would have been received from such Tax Authority had such Refund related to a
hypothetical Tax Return that did not include the other party or any member of
such other party’s group but with all other facts unchanged. A party receiving a
Refund to which another party is entitled pursuant to this Section 5 shall pay
the amount to which such other party is entitled (including interest in
accordance with the preceding sentence) within fifteen (15) Business Days after
such Refund is Actually Realized. Each of Parent and SpinCo shall cooperate with
the other party in connection with any claim for Refund in respect of any Tax
for which any member of the Parent Group or the SpinCo Group, as the case may
be, is responsible pursuant to Section 2.

6. Tax Contests.

(a) Notification. Each of Parent and SpinCo shall notify the other party in
writing of any communication with respect to any pending or threatened
Proceeding in connection with any Tax Liability (or any issue related thereto)
of Parent or any member of the Parent Group, or SpinCo or any member of the
SpinCo Group, respectively, for which a member of the SpinCo Group or the Parent
Group, respectively, may be responsible pursuant to this Agreement within ten
(10) Business Days of receipt; provided, however, that in the case of any

 

- 19 -



--------------------------------------------------------------------------------

Distribution-Related Proceeding (whether or not SpinCo or Parent may be
responsible thereunder), such notice shall be provided no later than ten
(10) Business Days after Parent or SpinCo, as the case may be, first receives
written notice from the IRS or other Tax Authority of such Distribution-Related
Proceeding). Each of Parent and SpinCo shall include with such notification a
true, correct and complete copy of any written communication, and an accurate
and complete written summary of any oral communication, received by Parent or a
member of the Parent Group, or SpinCo or a member of the SpinCo Group,
respectively. The failure of Parent or SpinCo timely to forward such
notification in accordance with the immediately preceding sentence shall not
relieve SpinCo or Parent, respectively, of any obligation to pay such Tax
Liability or indemnify Parent and the members of the Parent Group, or SpinCo and
the members of the SpinCo Group, respectively, and their respective
Representatives, Affiliates, successors and assigns therefor, except to the
extent that the failure timely to forward such notification actually prejudices
the ability of SpinCo or Parent to contest such Tax Liability or increases the
amount of such Tax Liability.

(b) Representation with Respect to Tax Disputes. Parent (or such member of the
Parent Group as Parent shall designate) shall have the sole right to represent
the interests of the members of the Parent Group and the members of the SpinCo
Group and to employ counsel of its choice at its expense in any Proceeding
(including any Distribution-Related Proceeding) relating to (i) any consolidated
U.S. federal Income Tax Returns of the Parent Consolidated Group, (ii) any other
Combined Returns and (iii) any Parent Separate Returns. SpinCo (or such member
of the SpinCo Group as SpinCo shall designate) shall have the sole right to
represent the interests of the members of the SpinCo Group and to employ counsel
of its choice at its expense in any Proceeding relating to SpinCo Separate
Returns.

(c) Power of Attorney. Each member of the SpinCo Group shall execute and deliver
to Parent (or such member of the Parent Group as Parent shall designate) any
power of attorney or other document requested by Parent (or such designee) in
connection with any Proceeding described in the first sentence of Section 6(b).

(d) Distribution-Related Proceedings, Proceedings with Respect to SpinCo Tax
Liabilities.

(i) In the event of any Distribution-Related Proceeding or Proceeding relating
to a SpinCo Tax Liability as a result of which SpinCo could reasonably be
expected to become liable for Tax or any Tax-Related Losses and with respect to
which Parent has the right to represent the interests of the members of the
Parent Group and/or the members of the SpinCo Group pursuant to Section 6(b)
above, (A) Parent shall consult with SpinCo reasonably in advance of taking any
significant action in connection with such Proceeding, (B) Parent shall consult
with SpinCo and offer SpinCo a reasonable opportunity to comment before
submitting any written materials prepared or furnished in connection with such
Proceeding, (C) Parent shall defend such Proceeding diligently and in good faith
as if it were the only party in interest in connection with such Proceeding, and
(D) Parent shall provide SpinCo copies of any written materials relating to such
Proceeding received from the relevant Tax Authority. Notwithstanding anything in
the preceding sentence to the contrary, the final determination of the positions
taken, including with respect to settlement or other disposition, in (i) any
Distribution-Related Proceeding, or (ii) any other Proceeding relating to a
SpinCo Tax Liability,

 

- 20 -



--------------------------------------------------------------------------------

which other Proceeding would not reasonably be expected to result in a liability
for additional Taxes in an amount exceeding five (5) million dollars for a
single Tax year, shall be made in the sole discretion of Parent and shall be
final and not subject to the dispute resolution provisions of Section 9 (and
Article X of the Separation Agreement). With respect to any Proceeding relating
to a SpinCo Tax Liability (other than any Distribution-Related Proceeding),
which could reasonably be expected to result in a liability for additional Taxes
in an amount exceeding five (5) million dollars for a single Tax year, SpinCo
shall be entitled to participate in such Proceeding, and Parent shall not
settle, compromise or abandon any such Proceeding without obtaining the prior
written consent of SpinCo, which consent shall not be unreasonably withheld.

(ii) In the event of any Distribution-Related Proceeding with respect to any
SpinCo Separate Return, (A) SpinCo shall consult with Parent reasonably in
advance of taking any significant action in connection with such Proceeding,
(B) SpinCo shall consult with Parent and offer Parent a reasonable opportunity
to comment before submitting any written materials prepared or furnished in
connection with such Proceeding, (C) SpinCo shall defend such Proceeding
diligently and in good faith as if it were the only party in interest in
connection with such Proceeding, (D) Parent shall be entitled to participate in
such Proceeding and receive copies of any written materials relating to such
Proceeding received from the relevant Tax Authority, and (E) SpinCo shall not
settle, compromise or abandon any such Proceeding without obtaining the prior
written consent of Parent, which consent shall not be unreasonably withheld.

7. Apportionment of Tax Attributes; Carrybacks.

(a) Apportionment of Tax Attributes.

(i) If the Parent Consolidated Group has a Tax Attribute, the portion, if any,
of such Tax Attribute apportioned to SpinCo or any member of the SpinCo
Consolidated Group and treated as a carryover to the first Post-Distribution
Taxable Period of SpinCo (or such member) shall be determined by Parent in
accordance with Treasury Regulation Sections 1.1502-21, 1.1502-21T, 1.1502-22,
1.1502-79 and, if applicable, 1.1502-79A.

(ii) No Tax Attribute with respect to consolidated U.S. federal Income Tax of
the Parent Consolidated Group, other than those described in Section 7(a)(i),
and no Tax Attribute with respect to consolidated, combined or unitary state,
local, or foreign Income Tax, in each case, arising in respect of a Combined
Return shall be apportioned to SpinCo or any member of the SpinCo Group, except
as Parent (or such member of the Parent Group as Parent shall designate)
determines is otherwise required under applicable law.

(iii) Parent (or its designee) shall determine the portion, if any, of any Tax
Attribute which must (absent a Final Determination to the contrary) be
apportioned to SpinCo or any member of the SpinCo Group in accordance with this
Section 7(a) and applicable law, and the amount of tax basis and earnings and
profits to be apportioned to SpinCo or any member of the SpinCo Group in
accordance with applicable law, and shall provide written notice of the
calculation thereof to SpinCo as soon as practicable after the information
necessary to make such calculation becomes available to Parent.

 

- 21 -



--------------------------------------------------------------------------------

(iv) The written notice delivered by Parent pursuant to Section 7(a)(iii) shall
be binding on all members of the SpinCo Group and shall not be subject to
dispute resolution. Except as otherwise required by applicable law or pursuant
to a Final Determination, SpinCo shall not take any position (whether on a Tax
Return or otherwise) that is inconsistent with the information contained in the
written notice delivered by Parent pursuant to Section 7(a)(iii).

(b) Carrybacks. Except to the extent otherwise consented to by Parent or
prohibited by applicable law, SpinCo shall elect to relinquish, waive or
otherwise forgo all Carrybacks. In the event that SpinCo (or the appropriate
member of the SpinCo Group) is prohibited by applicable law to relinquish, waive
or otherwise forgo a Carryback (or Parent consents to a Carryback), (i) Parent
shall cooperate with SpinCo, at SpinCo’s expense, in seeking from the
appropriate Tax Authority such Refund as reasonably would result from such
Carryback, and (ii) SpinCo shall be entitled to any Income Tax Benefit Actually
Realized by a member of the Parent Group (including any interest thereon
received from such Tax Authority), to the extent that such Refund is directly
attributable to such Carryback, within fifteen (15) Business Days after such
Refund is Actually Realized; provided, however, that SpinCo shall indemnify and
hold the members of the Parent Group harmless from and against any and all
collateral Tax consequences resulting from or caused by any such Carryback,
including (but not limited to) the loss or postponement of any benefit from the
use of Tax attributes generated by a member of the Parent Group or an Affiliate
thereof if (x) such Tax attributes expire unutilized, but would have been
utilized but for such Carryback, or (y) the use of such Tax attributes is
postponed to a later taxable period than the taxable period in which such Tax
attributes would have been utilized but for such Carryback. If there is a Final
Determination that results in any change to or adjustment of an Income Tax
Benefit Actually Realized by a member of the Parent Group that is directly
attributable to a Carryback, then Parent (or its designee) shall make a payment
to SpinCo, or SpinCo shall make a payment to Parent (or its designee), as may be
necessary to adjust the payments between SpinCo and Parent (or its designee) to
reflect the payments that would have been made under this Section 7(b) had the
adjusted amount of such Income Tax Benefit been taken into account in computing
the payments due under this Section 7(b).

8. Cooperation and Exchange of Information.

(a) Cooperation and Exchange of Information. Each of Parent and SpinCo, on
behalf of itself and each member of the Parent Group and the SpinCo Group,
respectively, agrees to provide the other party (or its designee) with such
cooperation or information as such other party (or its designee) reasonably
shall request in connection with the determination of any payment or any
calculations described in this Agreement, the preparation or filing of any Tax
Return or claim for Refund, or the conduct of any Proceeding. Such cooperation
and information shall include, without limitation, upon reasonable notice
(i) promptly forwarding copies of appropriate notices and forms or other
communications (including, without limitation, information document requests,
revenue agent’s reports and similar reports, notices of proposed adjustments and
notices of deficiency) received from or sent to any Tax Authority or any other
administrative, judicial or governmental authority, (ii) providing copies of all
relevant Tax Returns, together with accompanying schedules and related
workpapers, documents relating to rulings or other determinations by any Tax
Authority, and

 

- 22 -



--------------------------------------------------------------------------------

such other records concerning the ownership and tax basis of property, or other
relevant information, (iii) the provision of such additional information and
explanations of documents and information provided under this Agreement
(including statements, certificates, forms, returns and schedules delivered by
either party) as shall be reasonably requested by Parent (or its designee) or
SpinCo (or its designee), as the case may be, (iv) the execution of any document
that may be necessary or reasonably helpful in connection with the filing of any
Tax Return, a claim for a Refund, or in connection with any Proceeding,
including such waivers, consents or powers of attorney as may be necessary for
Parent or SpinCo, as the case may be, to exercise its rights under this
Agreement, and (v) the use of Parent’s or SpinCo’s, as the case may be,
reasonable efforts to obtain any documentation from a governmental authority or
a third party that may be necessary or reasonably helpful in connection with any
of the foregoing. It is expressly the intention of the parties to this Agreement
to take all actions that shall be necessary to establish Parent as the sole
agent for Tax purposes of each member of the SpinCo Group with respect to all
Combined Returns. Upon reasonable notice, each of Parent and SpinCo shall make
its, or shall cause the members of the Parent Group or the SpinCo Group, as
applicable, to make their, employees and facilities available on a mutually
convenient basis to provide explanation of any documents or information provided
hereunder. Any information obtained under this Section 8 shall be kept
confidential, except as otherwise reasonably may be necessary in connection with
the filing of Tax Returns or claims for Refund or in conducting any Proceeding.

(b) Retention of Records. Each of Parent and SpinCo agrees to retain all Tax
Returns, related schedules and workpapers, and all material records and other
documents as required under Section 6001 of the Code and the Treasury
Regulations promulgated thereunder (and any similar provision of state, local,
or foreign law) existing on the date hereof or created in respect of (i) any
taxable period that ends on or before or includes the Distribution Date or
(ii) any taxable period that may be subject to a claim hereunder until the later
of (A) the expiration of the statute of limitations (including extensions) for
the taxable periods to which such Tax Returns and other documents relate and
(B) the Final Determination of any payments that may be required in respect of
such taxable periods under this Agreement. From and after the end of the period
described in the preceding sentence of this Section 8(b), if a member of the
Parent Group or the SpinCo Group wishes to dispose of any such records and
documents, then Parent or SpinCo, as the case may be, shall provide written
notice thereof to the other party and shall provide the other party the
opportunity to take possession of any such records and documents within ninety
(90) days after such notice is delivered; provided, however, that if such other
party does not, within such 90-day period, confirm its intention to take
possession of such records and documents, Parent or SpinCo, as the case may be,
may destroy or otherwise dispose of such records and documents.

(c) Remedies. Each of Parent and SpinCo hereby acknowledges and agrees that
(i) the failure of any member of the Parent Group or the SpinCo Group, as the
case may be, to comply with the provisions of this Section 8 may result in
substantial harm to the Parent Group or the SpinCo Group, as the case may be,
including the inability to determine or appropriately substantiate a Tax
Liability (or a position in respect thereof) for which the Parent Group (or a
member thereof) or the SpinCo Group (or a member thereof), as applicable, would
be responsible under this Agreement or appropriately defend against an
adjustment thereto by a Tax Authority, (ii) the remedies available to the Parent
Group for the breach by a member of the SpinCo Group of its obligations under
this Section 8 shall include (without limitation) the

 

- 23 -



--------------------------------------------------------------------------------

indemnification by SpinCo of the Parent Group for any Tax Liabilities incurred
or any Tax Benefit lost or postponed by reason of such breach and the forfeiture
by the SpinCo Group of any related rights to indemnification by Parent and
(iii) the remedies available to the SpinCo Group for the breach by a member of
the Parent Group of its obligations under this Section 8 shall include (without
limitation) the indemnification by Parent of the SpinCo Group for any Tax
Liabilities incurred or any Tax Benefit lost or postponed by reason of such
breach and the forfeiture by the Parent Group of any related rights to
indemnification by SpinCo.

(d) Reliance by Parent. If any member of the SpinCo Group supplies information
to a member of the Parent Group in connection with a Tax Liability and an
officer of a member of the Parent Group signs a statement or other document
under penalties of perjury in reliance upon the accuracy of such information,
then upon the written request of such member of the Parent Group identifying the
information being so relied upon, the chief financial officer of SpinCo (or his
or her designee) shall certify in writing that to his knowledge (based upon
consultation with appropriate employees) the information so supplied is accurate
and complete. SpinCo agrees to indemnify and hold harmless each member of the
Parent Group and its directors, officers and employees from and against any
fine, penalty, or other cost or expense of any kind attributable to a member of
the SpinCo Group having supplied, pursuant to this Section 8, a member of the
Parent Group with inaccurate or incomplete information in connection with a Tax
Liability.

(e) Reliance by SpinCo. If any member of the Parent Group supplies information
to a member of the SpinCo Group in connection with a Tax Liability and an
officer of a member of the SpinCo Group signs a statement or other document
under penalties of perjury in reliance upon the accuracy of such information,
then upon the written request of such member of the SpinCo Group identifying the
information being so relied upon, the chief financial officer of Parent (or his
or her designee) shall certify in writing that to his knowledge (based upon
consultation with appropriate employees) the information so supplied is accurate
and complete. Parent agrees to indemnify and hold harmless each member of the
SpinCo Group and its directors, officers and employees from and against any
fine, penalty, or other cost or expense of any kind attributable to a member of
the Parent Group having supplied, pursuant to this Section 8, a member of the
SpinCo Group with inaccurate or incomplete information in connection with a Tax
Liability.

9. Resolution of Disputes. The provisions of Article X of the Separation
Agreement (Dispute Resolution) shall apply to any dispute arising in connection
with this Agreement; provided, however, that in the case of disputes arising
under this Agreement, Parent and SpinCo shall jointly select the arbitrator, who
shall be an attorney or accountant who is generally recognized in the tax
community as a qualified and competent tax practitioner with experience in the
tax area involved in the issue or issues to be resolved.

10. Payments.

(a) Method of Payment. All payments required by this Agreement shall be made by
(i) wire transfer to the appropriate bank account as may from time to time be
designated by the parties for such purpose; provided, that on the date of such
wire transfer, notice of the transfer is given to the recipient thereof in
accordance with Section 11, or (ii) any other method agreed to by the parties.
All payments due under this Agreement shall be deemed to be paid when available
funds are actually received by the payee.

 

- 24 -



--------------------------------------------------------------------------------

(b) Interest. Any payment required by this Agreement that is not made on or
before the date required hereunder shall bear interest, from and after such date
through the date of payment, at the Underpayment Rate.

(c) Characterization of Payments. For all Income Tax purposes, the parties
hereto agree to treat, and to cause their respective Affiliates to treat,
(i) any payment required by this Agreement or by the Separation Agreement, as
either a contribution by Parent to SpinCo or a distribution by SpinCo to Parent,
as the case may be, occurring immediately prior to the Spin-Off and (ii) any
payment of interest or non-federal Income Taxes by or to a Tax Authority, as
taxable or deductible, as the case may be, to the party entitled under this
Agreement to retain such payment or required under this Agreement to make such
payment, in either case, except as otherwise mandated by applicable law or a
Final Determination; provided, that in the event it is determined (A) pursuant
to applicable law that it is more likely than not, or (B) pursuant to a Final
Determination, that any such treatment is not permissible (or that an
Indemnified Party nevertheless suffers an Tax detriment as a result of such
payment), the payment in question shall be adjusted to place the Indemnified
Party in the same after-Tax position it would have enjoyed absent such
applicable law or Final Determination.

11. Compensatory Equity Interests Treatment.

(a) Deductions. To the extent permitted by law, (i) Parent (or the appropriate
member of the Parent Group) shall claim all Income Tax deductions arising by
reason of (x) exercises of Options or compensatory warrants held by any Expedia
Service Provider to acquire Parent common stock or SpinCo common stock,
(y) payments made with respect to Parent RSUs held by any Expedia Service
Provider, or (z) payments made with respect to SpinCo RSUs held by Mr. Dara
Khosrowshahi and (ii) SpinCo (or the appropriate member of the SpinCo Group)
shall claim all Income Tax deductions arising by reason of (x) exercises of
Options or compensatory warrants held by any TripAdvisor Service Provider to
acquire Parent common stock or SpinCo common stock or (y) payments made with
respect to SpinCo RSUs held by any TripAdvisor Service Provider. For purposes of
this Section 11, Mr. Barry Diller shall be treated as an Expedia Service
Provider only with respect to his Options to acquire Parent common stock and his
Parent RSUs and as a TripAdvisor Service Provider only with respect to his
Options to acquire SpinCo common stock and his SpinCo RSUs; provided, however,
(i) if there is a Final Determination that Parent and not SpinCo is entitled to
a deduction with respect to any such SpinCo Options or SpinCo RSUs held by
Mr. Barry Diller, Parent shall pay to SpinCo, when Actually Realized, any Tax
Benefit relating thereto and (ii) if there is a Final Determination that SpinCo
and not Parent is entitled to a deduction with respect to any such Parent
Options or Parent RSUs held by Mr. Barry Diller, SpinCo shall pay to Parent,
when Actually Realized, any Tax Benefit relating thereto. For the avoidance of
doubt, Mr. Dara Khosrowshahi shall be treated as an Expedia Service Provider for
all Tax purposes, including with respect to his Parent RSUs and SpinCo RSUs, and
Parent shall claim all Income Tax deductions arising by reason of payments made
with respect to such Parent RSUs and SpinCo RSUs; provided, however, if there is
a Final Determination that SpinCo and not Parent is entitled to a deduction with
respect to any such SpinCo RSUs held by Mr. Khosrowshahi, SpinCo shall pay to
Parent, when Actually Realized, any Tax Benefit relating thereto.

 

- 25 -



--------------------------------------------------------------------------------

(b) Withholding and Reporting. Parent shall, to the extent required by law,
withhold applicable Taxes and satisfy applicable Tax reporting obligations with
respect to (x) exercises of Options or compensatory warrants held by Expedia
Service Providers to acquire Parent common stock or SpinCo common stock.
(y) payments made with respect to Parent RSUs held by Expedia Service Providers
and (z) payments made with respect to SpinCo RSUs held by Mr. Dara Khosrowshahi.
SpinCo shall, to the extent required by law, withhold applicable Taxes and
satisfy applicable Tax reporting obligations with respect to (x) exercises of
Options or compensatory warrants held by TripAdvisor Service Providers to
acquire Parent common stock or SpinCo common stock and (y) payments made with
respect to SpinCo RSUs held by TripAdvisor Service Providers. Unless otherwise
determined by Parent in its sole discretion, Tax withholding and reporting with
respect to exercises of Options or compensatory warrants described in this
Section 11(b) shall be conducted in a manner consistent with past practice of
Parent (including as historically conducted by Morgan Stanley on behalf of
Parent with respect to analogous exercises of Options or compensatory warrants
to acquire Parent common stock or IAC/InterActiveCorp common stock in connection
with the spin-off of Parent from IAC/InterActiveCorp).

12. Notices. Notices, requests, permissions, waivers, and other communications
hereunder shall be in writing and shall be deemed to have been duly given upon
(a) a transmitter’s confirmation of a receipt of a facsimile transmission (but
only if followed by confirmed delivery of a standard overnight courier the
following Business Day or if delivered by hand the following Business Day), or
(b) confirmed delivery of a standard overnight courier or delivered by hand, to
the parties at the following addresses (or at such other addresses for a party
as shall be specified by like notice):

 

If to Parent, to:   Expedia, Inc.   333 108th Avenue NE   Bellevue, WA 98004  
Attention: General Counsel   Telecopier: (425) 679-7200 With a copy to:  
Wachtell, Lipton, Rosen & Katz   51 W. 52nd St.   New York, NY 10019  
Attention: Andy Nussbaum   Telecopier: (212) 403-2000 If to SpinCo to:  
TripAdvisor, Inc.   141 Needham Street   Newton, MA 02464   Attention: General
Counsel   Telecopier: (617) 670-6300

 

- 26 -



--------------------------------------------------------------------------------

Such names and addresses may be changed by notice given in accordance with this
Section 12.

13. Designation of Affiliate. Each of Parent and SpinCo may assign any of its
rights or obligations under this Agreement to any member of the Parent Group or
the SpinCo Group, respectively, as it shall designate; provided, however, that
no such assignment shall relieve Parent or SpinCo, respectively, of any
obligation hereunder, including any obligation to make a payment hereunder to
SpinCo or Parent, respectively, to the extent such designee fails to make such
payment.

14. Miscellaneous. Except to the extent otherwise provided in this Agreement,
this Agreement shall be subject to the provisions of Article XIV (Miscellaneous)
of the Separation Agreement to the extent set forth therein.

 

- 27 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its officers thereunto duly authorized, all as of the day and
year first written above.

 

EXPEDIA, INC. By:   /s/ Mark D. Okerstrom   Name:   Mark D. Okerstrom   Title:  
Executive Vice President & Chief Financial Officer TRIPADVISOR, INC. By:   /s/
Stephen Kaufer   Name:   Stephen Kaufer   Title:   President & Chief Executive
Officer

 

- 28 -